Order entered October 5, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00855-CV

DEUTSCHE BANK, NATIONAL TRUST COMPANY, AS TRUSTEE, IN TRUST FOR
  THE REGISTERED HOLDERS OF MORGAN STANLEY ABS CAPITAL I INC.
TRUST 2006-NC5, MORTGAGE PASS-THOUGH CERTIFICATES, SERIES 2006 NC5,
                             Appellant

                                              V.

   KINGMAN HOLDINGS, LLC, AS TRUSTEE FOR THE MAHOGANY 1857 LAND
                           TRUST, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-04363-2013

                                          ORDER
       Before the Court is appellant’s September 14, 2015 motion to strike a brief tendered to

the Court by Kevin Alaimo, who is not a party to this appeal. The brief was received by the

Court on September 10, 2015, but never filed with the Court.

       The motion is DENIED AS MOOT.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE